Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Sah “Equation-of-State Modeling for Reservoir-Fluid Samples Contaminated By Oil-Based Drilling Mud Using Contaminated- Fluid Pressure/Volume/Temperature Data” disclose a measuring (Summary, Col. 1, lines 3-5, where pressure/volume/ temperature (PVT) data measured for a contaminated fluid will not be representative for the clean reservoir fluid) phase-related properties for a first reservoir fluid having a determined composition (Page 140, Col. 1, lines 9-14, Tables 2 and 3);
    tuning the (EOS) based, at least in part, on the phase-related properties (Summary, Col.1, lines 12-18 and introduction, col. 2, lines 1-4);
    applying estimating fluid property values based, at least in part, on the tuned EOS for reference fluid over specified ranges of at least two thermodynamic properties (Fig. 2, Page 139 and 140, Table 1);
    wherein the reference fluid comprises the first reservoir fluid having a specified contaminant level (Fig. 1, original Reservoir fluid is the reference fluid, OBM the first fluid and Contaminated fluid sample —the mix reference and first fluids, page 140, Table 2);

  within a wellbore (Summary), collecting a second reservoir fluid (Table 2, 21 wt% OBM of STO oil, Summary); and
determining a fluid property value for the second reservoir fluid (Tables 1-3, 21 wt% OBM of STO oil); and identifying a contaminant level within the contaminant reference data that corresponds to the determined fluid property value of the second reservoir fluid (Tables 1-3, 10% and 27 wt% of STO oil).

Regarding Clams 1, 11 and 17:
The closest prior art, of the record either singularly or in combination, fail to anticipate or render obvious steps of:
“selecting an equation-of-state (EOS) from among multiple equations-of-state based, at least in part, on an input range of thermodynamic values…for a plurality of reference fluids”.
Claims 11 and 17 comprise the similar limitations and allows for same reason.

Claims 2-9, 12-16 and 18-20 are allowed due to their dependency on claims 1, 11 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857